Appeal from an order of the Family Court, Nassau County, entered September 12, 1979, which, upon an adjudication that appellant was a juvenile delinquent in that she committed an act, which if done by an adult, would constitute the crime of escape in the second degree, placed her in the custody of the Division for Youth, Title III. Order reversed, on the law, without costs or disbursements, and petition dismissed. A person in need of supervision who runs away from a Title II nonsecure facility in which she has been placed cannot, solely by virtue of that act, be adjudicated a juvenile delinquent in that she committed an act, which if done by an adult, would constitute the crime of escape in the second degree (see Matter of Freeman, 103 Misc 2d 649; cf. State in Interest of M. S., 73 NJ 238). Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.